Name: Commission Regulation (EC) No 1873/95 of 28 July 1995 concerning the stopping of fishing for saithe by vessels flying the flag of Sweden
 Type: Regulation
 Subject Matter: fisheries;  Europe
 Date Published: nan

 29 . 7. 95 EN Official Journal of the European Communities No L 179/51 COMMISSION REGULATION (EC) No 1873/95 of 28 July 1995 concerning the stopping of fishing for saithe by vessels flying the flag of Sweden July 1995 ; whereas it is therefore necessary to abide by that date, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 2847/93 of 12 October 1993 establishing a control system appli ­ cable to the common fisheries policy ('), and in particular Article 21 (3) thereof, Whereas Council Regulation (EC) No 3362/94 of 20 December 1994 fixing, for certain fish stocks and groups of fish stocks, the total allowable catches for 1995 and certain conditions under which they may be fished (2), as amended by Regulation (EC) No 746/95 (3), provides for saithe quotas for 1 995 ; Whereas, in order to ensure compliance with the provi ­ sions relating to the quantitative limitations on catches of stocks subject to quotas, it is necessary for the Commis ­ sion to fix the date by which catches made by vessels flying the flag of a Member State are deemed to have exhausted the quota allocated ; Whereas, according to the information communicated to the Commission , catches of saithe in the waters of ICES division Ila (EC-zone), Ilia, Illb, c, d (EC-zone), IV by vessels flying the flag of Sweden or registered in Sweden have reached the quota allocated for 1995 ; whereas Sweden has prohibited fishing for this stock as from 7 HAS ADOPTED THIS REGULATION : Article 1 Catches of saithe in the waters of ICES divisions Ila (EC-zone), Ilia, Illb, c, d (EC-zone), IV by vessels flying the flag of Sweden or registered in Sweden are deemed to have exhausted the quota allocated to Sweden for 1995. Fishing for saithe in the waters of ICES divisions Ila (EC-zone), Ilia, Illb, c, d (EC-zone), IV by vessels flying the flag of Sweden or registered in Sweden is prohibited, as well as the retention on board, the transhipment and the landing of such stock captured by the abovemen ­ tioned vesels after the date of application of this Regula ­ tion . Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. It shall apply with effect from 7 July 1995. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 28 July 1995. For the Commission Emma BONINO Member of the Commission (') OJ No L 261 , 20 . 10 . 1993, p. 1 . I1) OJ No L 363, 31 . 12 . 1994, p. 1 . (3) OJ No L 74, 1 . 4 . 1995, p. 1 .